1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                                ***

9    RYAN CODDINGTON,                              Case No. 3:17-cv-00256-MMD-WGC

10                                  Plaintiff,           AMENDED ORDER 1 REGARDING
            v.                                         REPORT AND RECOMMENDATION OF
11                                                           MAGISTRATE JUDGE
     RICHARD CABRERA, et al.,                                  WILLIAM G. COBB
12
                                Defendants.
13

14

15   I.     SUMMARY
16          Pro se Plaintiff Ryan Coddington alleges that Defendants Deputy Jack Sobol,
17   Deputy Herbert Parada, and Sergeant Richard Cabrera violated his Fourteenth
18   Amendment Due Process right when they applied excessive force to him while he was a
19   pretrial detainee.
20          Before the Court is a Report and Recommendation of United States Magistrate
21   Judge William G. Cobb (“R&R”) (ECF No. 25), regarding Plaintiff’s Motion for Summary
22   Judgment (“Plaintiff’s Motion”) (ECF No. 18) and Defendants’ Opposition to Plaintiff’s
23   Motion for Summary Judgment and Cross-Motion for Summary Judgment 2 (“Cross-
24
            1The Court issues an amended order to correct a typographical error in reference
25
     to the Report and Recommendation in the conclusion of this order. No other changes
26   are made.
            2  Defendants filed their opposition and cross-motion as one document contrary to
27
     LR IC 2-2(b). (ECF No. 19.) Nevertheless, the Court has reviewed the briefs relating to
28   Plaintiff’s Motion and Defendants’ Cross-Motion. (ECF Nos. 18, 19, 21, 23.)
1    Motion”) (ECF No. 19). Judge Cobb recommends that the Court deny both motions.

2    (ECF No. 25 at 12:12–14.) Defendants filed objections to the R&R (ECF No. 27), but

3    Plaintiff did not. As discussed further below, the Court agrees with Judge Cobb’s

4    reasoning, adopts the R&R in full, and denies both Motions.

5    II.    BACKGROUND

6           On April 30, 2015, Plaintiff was a pretrial detainee at the time he was involved in a

7    physical altercation with all three Defendants in the Lyon County Jail Complex. Both

8    parties dispute whether Defendants’ use of force was objectively reasonable. In doing

9    so, both parties rely on video of the incident as well as the sworn testimony of Deputies

10   Sobol and Parada at the preliminary hearing of the criminal charges brought against

11   Plaintiff in connection with the incident. (ECF No. 18 at 18:14–22; ECF No. 19 at 5:2, 15;

12   ECF No. 25 at 5:16–18.)

13          Judge Cobb reviewed the video and concluded that there are genuine disputes of

14   material fact that the video cannot resolve. (ECF No. 25 at 11:17–18.) Accordingly,

15   Judge Cobb recommends that this Court deny both Plaintiff’s Motion and Defendants’

16   Cross-Motion. (Id. at 12:12–14.) This Court has reviewed all six footages within the video

17   (ECF No. 20–1) and agrees with Judge Cobb’s observations, incorporates by reference

18   his descriptions of the video (ECF No. 25 at 10:5–19, 11:1–16), and does not recite

19   those details here.

20   III.   LEGAL STANDARD

21          A.     Review of the Magistrate Judge’s Recommendations

22          This Court “may accept, reject, or modify, in whole or in part, the findings or

23   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

24   timely objects to a magistrate judge’s report and recommendation, then the court is

25   required to “make a de novo determination of those portions of the [report and

26   recommendation] to which objection is made.” Id. Where a party fails to object, however,

27   the court is not required to conduct “any review at all . . . of any issue that is not the

28   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

                                                  2
1    Circuit has recognized that a district court is not required to review a magistrate judge’s

2    report and recommendation where no objections have been filed. See United States v.

3    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

4    employed by the district court when reviewing a report and recommendation to which no

5    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

6    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

7    district courts are not required to review “any issue that is not the subject of an

8    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

9    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

10   Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

11   which no objection was filed).

12          B.     Summary Judgment Standard

13          “The purpose of summary judgment is to avoid unnecessary trials when there is

14   no dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.,

15   18 F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the

16   pleadings, the discovery and disclosure materials on file, and any affidavits “show there

17   is no genuine issue as to any material fact and that the movant is entitled to judgment as

18   a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is

19   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

20   find for the nonmoving party and a dispute is “material” if it could affect the outcome of

21   the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49

22   (1986). Where reasonable minds could differ on the material facts at issue, however,

23   summary judgment is not appropriate. See id. at 250-51. “The amount of evidence

24   necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge to

25   resolve the parties' differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718

26   F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S.

27   253, 288–89 (1968)). In evaluating a summary judgment motion, a court views all facts

28   and draws all inferences in the light most favorable to the nonmoving party. Kaiser

                                                    3
1    Cement Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

2           The moving party bears the burden of showing that there are no genuine issues

3    of material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

4    the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

5    the motion to “set forth specific facts showing that there is a genuine issue for trial.”

6    Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the

7    pleadings but must produce specific evidence, through affidavits or admissible discovery

8    material, to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404,

9    1409 (9th Cir. 1991), and “must do more than simply show that there is some

10   metaphysical doubt as to the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th

11   Cir. 2002) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

12   (1986)). “The mere existence of a scintilla of evidence in support of the plaintiff’s position

13   will be insufficient.” Anderson, 477 U.S. at 252.

14          Further, “when parties submit cross-motions for summary judgment, ‘[e]ach

15   motion must be considered on its own merits.’” Fair Hous. Council of Riverside Cty., Inc.

16   v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (citations omitted) (quoting

17   William W. Schwarzer, et al., The Analysis and Decision of Summary Judgment Motions,

18   139 F.R.D. 441, 499 (Feb. 1992)). “In fulfilling its duty to review each cross-motion

19   separately, the court must review the evidence submitted in support of each cross-

20   motion.” Id.

21   IV.    DISCUSSION

22          Absent any objections to the R&R by Plaintiff, this Court adopts Judge Cobb’s

23   recommendation and denies Plaintiff’s Motion. In light of Defendants’ objections to the

24   R&R, however, this Court has engaged in a de novo review to determine whether to

25   adopt the R&R with respect to Defendants’ Cross-Motion. Upon reviewing the R&R and

26   records in this case, this Court finds good cause to adopt Judge Cobb’s R&R in full and

27   overrules Defendants’ objections.

28   ///

                                                   4
1           While the parties fundamentally disagree on whether Defendants’ use of force

2    was reasonable, both sides specifically dispute, inter alia, whether Plaintiff was still

3    resisting when Defendants punched and kicked him while Plaintiff was on the ground.

4    (ECF No. 18 at 18:24–28, 19:1–13; ECF No. 19 at 6:8–23.) Both sides contend that the

5    video supports their positions, but this Court (in reviewing the video) agrees with Judge

6    Cobb in finding that the video does not confirm either side’s version of events, and there

7    is no audio to provide context. (ECF No. 25 at 10:3–4.)

8           Defendants object to the R&R on two grounds. First, Defendants contend that the

9    “videotape, even without sound, supports the officers’ version of events and not those of

10   the Plaintiff.” (ECF No. 27 at 4:19–21.) Defendants repeatedly insist that it is immaterial

11   whether Defendants gave Plaintiff verbal commands. (See, e.g., id. at 4:8–10.)

12   According to Defendants, no amount of verbal command would have been effective or

13   required under their version of events where Plaintiff, without warning, strikes a

14   corrections officer, flees from a cell block, and continues to resist officers while he is on

15   the ground. (Id. at 3:24–26, 4:10–13, 8:2–8, 8:20.) Second, Defendants contend that

16   they are entitled to qualified immunity for using force they claim was reasonable under

17   their version of the facts. (Id. at 8:18–23.)

18          This Court overrules both of Defendants’ objections for the same reason—their

19   objections are premised on their version of the altercation as evidenced in the video.

20   But the video does not conclusively prove Defendants’ version of the altercation or make

21   the parties’ dispute of material facts less genuine. Viewing the evidence and drawing all

22   inferences in the light most favorable to Plaintiff as the opposing party to Defendants’

23   Cross-Motion, a rational trier of fact could find that Plaintiff was not resisting when

24   Defendants punched and kicked him while he was on the ground. See Lolli v. County of

25   Orange, 351 F.3d 410, 412 n.1 (9th Cir. 2003) (noting that, where a video reveals little

26   about an incident at issue in the case, a motion for summary judgment as a matter of law

27   must be resolved in favor of the nonmoving parties); Pinder v. Baker, et al., No. 3:13-cv-

28   00572-MMD-WGC (D. Nev. Oct. 17, 2013) (ECF No. 92 at 6) (denying motion for

                                                     5
1    summary judgment where video footage, although not conclusive, supports inmate’s

2    contention that officers had no good faith reason to beat inmate when he was not

3    resisting); Bradberry v. Nev. Dep’t of Corr., No. 3:11-cv-00668-RCJ, 2013 WL 4702953,

4    at *11 (D. Nev. Aug. 30, 2013) (denying motion for summary judgment on an Eighth

5    Amendment, excessive-force claim where a reasonable jury could infer that an inmate

6    was in restraints and not resisting when correctional officers applied force on him);

7    City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983) (holding that the due

8    process rights of a pretrial detainee are “at least as great as the Eighth Amendment

9    protections available to a convicted prisoner”). Furthermore, Defendants may have

10   downplayed the significance of audio that would reflect whether Defendants were giving

11   Plaintiff verbal commands, but this Court is not persuaded. Audio of such verbal

12   commands—even if ineffective—could provide helpful context to a trier of fact in

13   discerning whether Plaintiff was resisting.

14          Lastly, Defendants are not entitled to qualified immunity. In reaching that

15   determination, this Court must decide (1) whether there is a constitutional violation,

16   which is a question of fact, and (2) whether that right was clearly established at the time

17   of the challenged conduct, which is a question of law. See Tortu v. Las Vegas Metro.

18   Police Dep't, 556 F.3d 1075, 1085 (9th Cir. 2009) (citing to Saucier v. Katz, 533 U.S.

19   194, 201 (2001)); Hope v. Pelzer, 536 U.S. 730, 741 (2002) (“[O]fficials can be on notice

20   that their conduct violates established law even in novel factual circumstances.”). As

21   discussed above, a rational trier of fact can find that Defendants used excessive force

22   when they punched and kicked Plaintiff after he stopped resisting, thereby violating his

23   Fourteenth Amendment Due Process rights. See Butler v. Anakalea, 472 F. App'x 506,

24   507 (9th Cir. 2012) (holding that there is dispute of material fact on an excessive-force

25   claim where there was evidence that a corrections officer “slammed and pressed [a

26   pretrial detainee] against a concrete wall while he was handcuffed and not actively

27   resisting”); Carrillo v. Gillespie, No. 2:12-CV-2165-JCM-VCF, 2013 WL 2147470, at *5

28   (D. Nev. May 14, 2013) (holding that an inmate stated an excessive-force claim where

                                                   6
1    he was allegedly restrained by two corrections officers and not resisting when a third

2    officer injured his jaw, slammed his head against a wall, and pulled his hair and head

3    backwards). The law is also clear that such right was clearly established at the time the

4    altercation occurred. See Beavers v. Edgerton, 773 F. App'x 897, 898 (9th Cir. 2019)3

5    (affirming district court’s denial of summary judgment as to qualified immunity because it

6    was clearly established in 1994 that using force on a non-resisting detainee violates their

7    Due Process rights under the Fourteenth Amendment); Martinez v. Stanford, 323 F.3d

8    1178, 1180, 1184 (9th Cir. 2003) (holding that because the law regarding excessive

9    force was clearly established in 1994, qualified immunity was improperly granted to

10   officers who allegedly beat an inmate during a cell extraction, despite the inmate's lack

11   of resistance).

12          Overall, there remains a genuine dispute of material facts precluding summary

13   judgment on Plaintiff’s excessive-force claims. Accordingly, the Court denies summary

14   judgment.

15   V.     CONCLUSION

16          It is therefore ordered, adjudged and decreed that the R&R of Judge Cobb (ECF

17   No. 25) is accepted and adopted in full.

18          It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 18) is

19   denied.

20          It is further ordered that Defendant’s cross-motion for summary judgment (ECF

21   No. 19) is denied.

22
            DATED nunc pro tunc THIS 12th day of September 2019.
23

24
                                                MIRANDA M. DU
25                                              CHIEF UNITED STATES DISTRICT JUDGE

26          3 Pursuant to Ninth Circuit Rule 36-3, Beavers is not precedent, but may be cited
     by this Court. See also FRAP 32.1 This Court accordingly cites to Beavers not for its
27   precedential value, but because it finds the Ninth Circuit’s reasoning on a similar point of
     law persuasive.
28

                                                  7
